Citation Nr: 0215937	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-01 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  He died on January [redacted], 1993.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2000 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
between January 1962 to May 1975.

2.  There is no evidence that the veteran was exposed to 
herbicides or to any disease-causing environmental agents 
during his active service.

3.  There is no competent medical evidence linking the 
veteran's fatal lymphoma to his period of active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The appellant has not identified any evidence which may be 
pertinent to her claim which the RO has not obtained and 
considered.  The RO notified the appellant of the 
requirements in law to establish entitlement to the benefits 
which the appellant is seeking.  Specifically, in a May 2001 
letter, the RO notified the appellant that she should submit 
the following evidence to substantiate her claim: evidence 
showing that the veteran was exposed to herbicide agents 
during his active service; evidence supporting her contention 
that the veteran was exposed to nitrates and other 
"contaminants" during active service; and medical evidence 
linking the veteran's lymphoma to his alleged exposure to 
herbicides, nitrates, or other contaminants during active 
service.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the appellant's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

In the instant case, the veteran's death certificate shows 
that his causes of death were acute renal failure and 
probable superior mesenteric artery occlusion secondary to 
metastasizing large cell lymphoma.  An autopsy found that the 
veteran had diffuse malignant lymphoma, B-cell type, in a 
periaortic abdominal mass with extensive liver involvement.  
The veteran's VA medical records show that he was diagnosed 
with non-Hodgkin's lymphoma in 1978 and with large cell 
lymphoma in September 1992.

The appellant has contended that the veteran's fatal lymphoma 
was related to exposure to dioxin in herbicides during his 
active Naval service in the Far East.  She has stated that, 
while on shore leave, the veteran ate and drank Chinese food 
and that their water was known to contain "nitrates" which 
could cause disease many years later.      

In support of her appeal, the appellant submitted an article 
from an Internet site
concerning nitrates in drinking water.  The article stated 
that the incidence of non-Hodgkin's lymphoma is higher than 
in the general population among persons who have ingested 
high levels of nitrates in water in the American Midwest.  
The Board notes that the veteran did not serve on active duty 
in the American Midwest but that prior to and subsequent to 
his active service he did live in the Midwest, which would 
seem to suggest that, if water in that region has high levels 
of nitrates, the veteran ingested high levels of nitrates in 
water during non-service years.  The appellant has not 
submitted any evidence that the veteran consumed a 
significant amount of water while he was on shore leave in 
the Far East during his Naval Service from January 1946 to 
November 1947, nor has she submitted any medical or 
scientific evidence showing increased incidence of non-
Hodgkin's lymphoma or large cell lymphoma among persons who 
ingested water in the Far East in 1946 and 1947.  For those 
reasons, the Board finds that the Internet article which she 
submitted has no probative value on the issue of whether any 
water consumed by the veteran on shore leave resulted in the 
development of lymphoma diagnosed approximately 31 years 
later.

Evidently, the appellant is also contending that the 
veteran's death from lymphoma was related to exposure to 
herbicides on active duty.  Applicable regulations provide 
that, if a veteran was exposed to a herbicide agent during 
active service, certain diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service.  
The listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and soft-tissue sarcoma. 
38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6) (iii) provides 
that a veteran who served in the Republic of Vietnam from 
January 1962 to May 1975 shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.  In other 
words, a Vietnam veteran is presumed to have been exposed to 
herbicides and, if the Vietnam veteran develops Hodgkin's 
disease or non-Hodgkin's lymphoma, he or she is entitled to 
presumptive service connection for such disease.  However, 
the veteran in this case was separated from active service in 
November 1947 and did not serve in Vietnam between January 
1962 and May 1975, so there is no presumption that he was 
exposed to herbicides on active duty and there is no 
entitlement to presumptive service connection for lymphoma as 
a result of exposure to herbicides.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

In the May 2001 letter to her from the RO, the appellant was 
advised that presumptive service connection for lymphoma as a 
result of exposure to herbicides was not warranted and that 
she should submit evidence other than her own statements that 
the veteran was exposed to herbicides on active duty and 
medical evidence linking the veteran's lymphoma to exposure 
to herbicides.  The appellant has not submitted any such 
evidence and the record does not contain any such evidence.  
Because there is no evidence that the veteran was exposed to 
herbicides during his service from January 1946 to November 
1947 or to any other disease-producing agent, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for non-Hodgkin's lymphoma or large cell 
lymphoma on a direct basis.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

In sum, there is absolutely no competent medical or 
scientific evidence relating the veteran's cause of death, 
metastasizing large cell lymphoma, to any incident or 
manifestation during his active service from January 1946 to 
November 1947.  Therefore, entitlement to service connection 
for the cause of the veteran's death is not established.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 
    


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

